Detailed Action

Continued Examination Under 37 CFR 1.114

1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12-10-2020 has been entered.
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
s 1, 4, 6-7, 9-11, 13-22, 26-27, 31-32, 34-37, 54-62, 64, 66, 68-69 and 71 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0060445 to Wilms in view of U.S. Patent Application Publication No. 2013/0132135 to Galeone, further in view of U.S. Patent No. 8,276,544 to Seltzer et al. and further in view of U.S. Patent Application Publication No. 2014/0035721 to Heppe et al.
Referring to claims 1, 58 and 66, Wilms discloses a locker system comprising, a locker/pet enclosure – at 15, the locker/enclosure comprising, a housing defining a chamber configured to hold an animal – see at 15 and interior of 15 in figure 1, a locking mechanism – at 42, configured to lock and unlock a door – at 39, the door movable to an open position when unlocked to expose an opening sized to receive an animal into the chamber – see for example figure 1, a user interface configured to receive an input from a user and display information to the user – see for example at 180, a network communication device – see for example at 190, configured to establish communication over a network with a compute device remote from the locker –see for example remote devices detailed in paragraph [0036] and see server 300 remote from the device in figures 3-7, and a control device configured to verify an identity of the user and control the locking mechanism based on the verifying – see for example at 120,160,190 and figures 3-6. Specific to claim 58, Wilms further discloses a short range communications device configured to obtain, from a user device and via short range communication, information associated with a user – see for example paragraph [0036] and further discloses a mobile device – see paragraph [0036] in communication with a server – see 300,500,600 in figures 1-4, and further discloses sending via the network communication device – at 1000 as seen in figures 1-4, information to the mobile device via the server – see paragraph [0036] and figures 1-4, and the mobile device displays outputs – see paragraph [0036] and figures 1-4. Wilms does not disclose 
Referring to claim 4, Wilms as modified by Galeone, Seltzer et al. and Heppe et al. further discloses the monitoring elements comprise a microphone – see sound emanating detector detailed in paragraph [0042] of Wilms.
Referring to claim 6, Wilms as modified by Galeone, Seltzer et al. and Heppe et al. further discloses the monitoring element is a camera – see at 6,7 of Galeone. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Wilms as modified by Galeone and add the camera of Galeone, so as to yield the predictable result of automatically determining the presence of the animal as desired.
Referring to claims 7 and 62, Wilms as modified by Galeone, Seltzer et al. and Heppe et a. further discloses the monitoring elements comprises a thermometer/temperature sensor – see body heat monitoring in paragraph [0042] of Wilms, and the control device is further configured to, receive data from the monitoring element, and send, via the compute device, the data to a mobile device associated with the user such that the mobile device, in response to receiving the 
Referring to claim 9, Wilms as modified by Galeone, Seltzer et al. and Heppe et al. further discloses detecting sound as seen in paragraph [0042] of Wilms, but does not disclose the monitoring element is a bark detector. However, it would have been obvious to one of ordinary skill in the art to take the device of Wilms and add a bark detector as claimed, so as to yield the predictable result of automatically determining the presence of the animal as desired.
Referring to claim 10, Wilms as modified by Galeone, Seltzer et al. and Heppe et al. further discloses the monitoring element is a motion detector – see motion detecting in paragraph [0042] of Wilms.
Referring to claim 11, Wilms as modified by Galeone, Seltzer et al. and Heppe et al. further discloses the monitoring element is a door closure detector – at 113 of Wilms.
Referring to claim 13, Wilms as modified by Galeone, Seltzer et al. and Heppe et al. further discloses the comfort element is a treat dispenser – see at 8 of Galeone. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Wilms as 
Referring to claim 14, Wilms as modified by Galeone, Seltzer et al. and Heppe et al. further discloses the comfort element is a self cleaner – see at 126 of Seltzer et al. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Wilms as modified by Galeone, Seltzer et al. and Heppe et al. and add the comfort elements of Seltzer et al., so as to yield the predictable result of ensuring the health/well-being of the animal housed in the device.
Referring to claim 15, Wilms as modified by Galeone, Seltzer et al. and Heppe et al. further discloses the comfort elements are a plurality of interior lights – see for example column 4 line 58 to column 5 line 57 of Seltzer et al. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Wilms as modified by Galeone, Seltzer et al. and Heppe et al. and add the comfort elements of Seltzer et al., so as to yield the predictable result of ensuring the health/well-being of the animal housed in the device.
Referring to claim 16, Wilms as modified by Galeone, Seltzer et al. and Heppe et al. further discloses the comfort elements are a plurality of exterior lights – see for example column 4 line 58 to column 5 line 57 of Seltzer et al. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Wilms as modified by Galeone, Seltzer et al. and Heppe et al. and add the comfort elements of Seltzer et al., so as to yield the predictable result of ensuring the health/well-being of the animal housed in the device.
Referring to claim 17, Wilms as modified by Galeone, Seltzer et al. and Heppe et al. further discloses the comfort element is a heater – see for example at 326 of Seltzer et al. 
Referring to claim 18, Wilms as modified by Galeone, Seltzer et al. and Heppe et al. further discloses the comfort element is a fan – see at 334 of Seltzer et al. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Wilms as modified by Galeone, Seltzer et al. and Heppe et al. and add the comfort elements of Seltzer et al., so as to yield the predictable result of ensuring the health/well-being of the animal housed in the device.
Referring to claim 19, Wilms as modified by Galeone, Seltzer et al. and Heppe et al. further the comfort element is an air conditioner – see at 326 in figure 3b of Seltzer et al. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Wilms as modified by Galeone, Seltzer et al. and Heppe et al. and add the comfort elements of Seltzer et al., so as to yield the predictable result of ensuring the health/well-being of the animal housed in the device.
Referring to claim 20, Wilms as modified by Galeone, Seltzer et al. and Heppe et al. further discloses the comfort elements are lights – see for example column 4 line 58 to column 5 line 57 of Seltzer et al. Wilms as modified by Galeone, Seltzer et al. and Heppe et al. does not disclose the lights are ultraviolet lights. However, it would have been obvious to one of ordinary skill in the art to take the device of Wilms as modified by Galeone, Seltzer et al. and Heppe et al. and use any suitable light including the claimed ultraviolet light, so as to yield the predictable result of ensuring the health/well-being of the animal housed in the device.

Referring to claim 22, Wilms as modified by Galeone, Seltzer et al. and Heppe et al. further discloses the user interface includes a user control panel which includes an input element configured to receive an input and communicate the input and a display controlled by the control device and configured to display the information – see 180 and 185 of Wilms.
Referring to claim 26, Wilms as modified by Galeone, Seltzer et al. and Heppe et al. further discloses in response to receiving information indicating that the user has made a reservation to place the animal in the animal enclosure during a specified timeframe the control device is configured to prevent users other than the user from placing an animal in the animal enclosure during the specified timeframe – see at 160,360 and paragraphs [0066] thru [0094] of Wilms – see for example paragraphs [0024] thru [0026] of Galeone and – see for example figures 5-7 of Heppe et al.
Referring to claim 27, Wilms as modified by Galeone, Seltzer et al. and Heppe et al. further discloses the information indicating that the user has made the reservation is received by the control device from the mobile device – see for example figure 3, paragraphs [0035] thru [0036] and paragraphs [0066] thru [0094] of Wilms – see for example paragraphs [0024] thru [0026] of Galeone and – see for example figures 5-7 of Heppe et al in response to the user using a mobile application installed on the mobile device to make the reservation to use the 
Referring to claim 31, Wilms as modified by Galeone, Seltzer et al. and Heppe et al. further discloses the user interface includes a short range communication with the mobile device to verify the identity of the user – see for example figure 3, paragraphs [0035] thru [0036] and paragraphs [0066] thru [0094] of Wilms.
Referring to claim 32, Wilms as modified by Galeone, Seltzer et al. and Heppe et al. further discloses the user device is a mobile device and the short range communication device is configured to interface with a mobile application installed on the mobile device to obtain the identifying information – see for example figure 3, paragraphs [0035] thru [0036] and paragraphs [0066] thru [0094] of Wilms. 
Referring to claim 34, Wilms as modified by Galeone, Seltzer et al. and Heppe et al. further discloses the communication device includes a first communication element and a second communication element, the communication elements capable of providing separate connections between the locker and the server – see at 100, 530,630,700, 920, and 999 in figures 4 and 12 of Wilms, such that one of the first and second communication elements can provide a backup connection when the other of the first and second communication elements is unable to establish a connection between the animal enclosure and the server – see connections of elements in figures 4 and 12 and paragraphs [0063] thru [0073] and  [0118] of Wilms.
Referring to claim 35, Wilms as modified by Galeone, Seltzer et al. and Heppe et al. further discloses the first communication element is configured to provide a wired internet connection, and the second communication element is configured to provide a wireless internet 
Referring to claim 36, Wilms as modified by Galeone, Seltzer et al. and Heppe et al. further discloses the locker further includes a power supply configured to receive power from a power source – see electric controls requiring power as detailed in figures 1-6 of Wilms.
Referring to claim 37, Wilms as modified by Galeone, Seltzer et al. and Heppe et al. does not disclose a backup battery configured to supply power when the power source is interrupted. However, it would have been obvious to one of ordinary skill in the art to take the device of Wilms as modified by Galeone, Seltzer et al. and Heppe et al. and add the battery backup as claimed, so as to yield the predictable result of ensuring the device can function as intended during multiple operating conditions.
Referring to claim 54, Wilms as modified by Galeone, Seltzer et al. and Heppe et al. further discloses the control device is configured to verify the identity of the user and control the locking mechanism based on the verifying by obtaining, via the user interface, information associated with the user; communicating, via the communication device, with the server to verify the information of the user, and in response to verifying the information associated with the user, causing the locking mechanism to unlock the door such that the door is movable to the open position – see for example figures 3-6 and paragraphs [0048] thru [0073] of Wilms – see for example paragraphs [0024] thru [0026] of Galeone and – see figures 5-7 of Heppe et al.
Referring to claim 55, Wilms as modified by Galeone, Seltzer et al. and Heppe et al. further discloses the door is further movable from the open position to a closed position to cover the opening – see at 39, the control device further configured to cause the locking mechanism to 
Referring to claim 56, Wilms as modified by Galeone, Seltzer et al. and Heppe et al. further discloses the portion of the information/one or more outputs displayed on the mobile device includes at least one of, a temperature within the chamber, or an image of the animal – see for example figures 3-6 and paragraphs [0042] thru [0073] of Wilms.
Referring to claims 57 and 61, Wilms as modified by Galeone, Seltzer et al. and Heppe et al. further discloses the short range communications device is at least one of: a radio-frequency identification (RFID) communication device, a near field communication device, or a Bluetooth communication device – see for example paragraph [0036] of Wilms and verifying the identity of the user using information associated with the user – see paragraphs [0035] and [0036] of Wilms.
Referring to claim 59, Wilms as modified by Galeone, Seltzer et al. and Heppe et al. does not disclose an ultraviolet light. Seltzer et al. does disclose the comfort elements are lights – see for example column 4 line 58 to column 5 line 57 of Seltzer et al. Wilms as modified by Galeone, Seltzer et al. and Heppe et al. does not disclose the lights are ultraviolet lights. However, it would have been obvious to one of ordinary skill in the art to take the device of Wilms as modified by Galeone, Seltzer et al. and Heppe et al. and use any suitable light including the claimed ultraviolet light, so as to yield the predictable result of ensuring the health/well-being of the animal housed in the device.
Referring to claim 60, Wilms further discloses the monitoring elements include a temperature sensor – see paragraph [0042] of Wilms, but does not disclose the control device further is configured to, receive the temperature from the temperature sensor, and activate, based 
Referring to claim 64, Wilms as modified by Galeone, Seltzer et al. and Heppe et al. further discloses the input including at least one of: a code associated with the user, or payment information – see at 180,190 in figures 3-6 and see paragraphs [0042] thru [0073] of Wilms.
Referring to claim 68, Wilms as modified by Galeone and Seltzer et al. further discloses the member/pre-registered user is a first member/pre-registered user and the user is a second member/pre-registered user, the second member/pre-registered user having provided identifying information of the second member/pre-registered user to the service provider prior to requesting to place the animal in the chamber – see figures 3-6 and paragraphs [0048] thru [0073] of Wilms, the control device further configured to in response to determining that the second pre-registered user is not the first pre-registered user, send using the network communication device information indicating that the animal must be vacated from the chamber before the specified time period to the mobile device via the server, such that the mobile device prompts the second registered user to accept to vacate the animal/contents from the chamber before the specified time period – see for example figures 3-6 and paragraphs [0042] thru [0073] of Wilms – see for 
Referring to claim 69, Wilms as modified by Galeone, Seltzer et al. and Heppe et al. further discloses the control device is further configured to, in response to determining that the user is not the member/pre-registered user, determine an amount of time between a time the user is requesting to use the chamber and the specified timeframe, the user interface provides information associated with the reservation including the amount of time – see for example figures 3-6 and paragraphs [0034] and [0048] thru [0073] of Wilms. 
Referring to claim 71, Wilms as modified by Galeone, Seltzer et al. and Heppe et al. further discloses the portion of the one or more outputs and information obtained by the set of monitoring elements and displayed by the mobile device includes a temperature of the chamber and video data of the animal held within the chamber – see paragraph [0042] thru [0073] of Wilms and see paragraphs [0024] thru [0026] of Galeone. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Wilms as modified by Galeone, Seltzer et al. and Heppe et al. and add the monitoring elements and controls associated with the monitoring elements as disclosed by Galeone, so as to yield the predictable result of allowing the pet owner to view their pet from afar so as to give the pet owner the peace of mind of knowing the condition of their pet in real time.
Claims 5 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilms as modified by Galeone, Seltzer et al. and Heppe et al. as applied to claim 1 above, and further in view of U.S. Patent No. 6,297,739 to Small.
Referring to claim 5, Wilms as modified by Galeone, Seltzer et al. and Heppe et al. does not disclose the monitoring element is a scale. Small does disclose the monitoring element is a 
Referring to claim 33, Wilms as modified by Galeone, Seltzer et al. and Heppe et al. does not disclose the monitoring element is a pressure sensor. Small does disclose the monitoring element is a pressure sensor – at 70,72. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Wilms as modified by Galeone, Seltzer et al. and Heppe et al. and add the scale of Small, so as to yield the predictable result of automatically determining the presence of the animal as desired.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilms as modified by Galeone, Seltzer et al. and Heppe et al. as applied to claim 1 above, and further in view of U.S. Patent No. 8,797,166 to Triener.
Referring to claim 8, Wilms as modified by Galeone, Seltzer et al. and Heppe et al. does not disclose the monitoring element is a positioning system locator. Triener does disclose the monitoring element is a positioning system locator – see GPS detailed in column 26 line 61 to column 27 line 2. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Wilms as modified by Galeone, Seltzer et al. and Heppe et al. and add the positioning system locator of Triener, so as to yield the predictable result of automatically determining the presence of the animal as desired.

Response to Arguments

3.	Regarding the prior art rejections of claim 1, the Galeone reference US 2013/0132135 discloses the new claim limitations of applicant’s claim amendments dated 12-10-20, in that Galeone discloses sending a request for emergency help to the server in response to receiving an input from the user – see paragraphs [0016] thru [0026] of Galeone detailing receiving inputs from the user and further detailing allowing the user to control operation of features of the device such as food, water, hvac and access to outdoor areas that can be controlled in an emergency situation such as where the animal is dehydrated and in distress due to environmental conditions such as high temperatures. Therefore the combination of the Galeone reference with the Wilms reference US 2014/0060445, the Seltzer et al. reference US 8276544 and the Heppe et al. reference US 20141/0035721 renders the claims obvious as detailed earlier in paragraph 2 of this office action. Regarding the prior art rejections of claim 66, the Wilms reference as modified by the Galeone reference discloses the new claim limitations of applicant’s claim amendments dated 12-10-20, in that Wilms as modified by Galeone discloses after causing the locking mechanism to lock the door – see locking via item 42 of Wilms and see user control of the lock in paragraph [0024] of Galeone, send a request for emergency help to the server in response to receiving an input from the user – see paragraphs [0016] thru [0026] of Galeone detailing receiving inputs from the user and further detailing allowing the user to control operation of features of the device such as food, water, hvac and access to outdoor areas that can be controlled in an emergency situation such as where the animal is dehydrated and in distress due to environmental conditions such as high temperatures. Therefore the combination of the Wilms and Galeone references with the Seltzer et al. and Heppe et al. references renders the claims obvious as detailed earlier in 

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643